DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/304,824
This Office Action is responsive to the amended claims of 09/28/2022. 
Claims 4, 6, and 8-16 have been examined on the merits. Claims 4, 6, 8, and 10-11 are amended. Claims 9, 12, 15, and 16 are previously presented. Claims 13 and 14 are original. 
Priority
This application is a national stage entry of PCT/US2017/032282, filed on 05/11/2017, which claims priority to provisional application 62/342,787, filed on 05/27/2016. 
The instant application finds support from provisional application 62/342,787, filed on 05/27/2016. 
The effective filing date of instant application is 05/27/2016 since the U.S. Provisional application ‘787 supports the instant claims. 
Response to Arguments
The Examiner acknowledges receipt of Applicant’s claim amendments and Reply of 09/28/2022.
Examiner has reviewed the Applicants’ claim amendments and Reply of 09/28/2022.
Applicants amended claims 4, 6, 8, and 10-11. Applicants canceled claims 5 and 7. 
In regard to the objection to the drawings, applicants have submitted a corrected high resolution. 
The anticipatory rejection (see paragraph 16 of previous Office Action) against claims 4, 5, 7, 12, and 15 as being unpatentable over DEMONTE as evidenced by HIGHLEYMAN is maintained. Applicants canceled claims 5 and 7. The examiner has reviewed Applicants’ remarks of 09/28/2022 and finds these remarks, summarized below, unpersuasive. 
Applicants submit that DE MONTE fails to disclose the claimed method. Applicants further submit that DE MONTE only discloses the treatment of HCV with ledipasvir/sofosbuvir, and the reactivation of HBV infection observed with ledipasvir/sofosbuvir administration. 
However, the examiner disagrees. The patient had HBV, interpreted as “a human in need thereof”, at the time of treatment. The examiner furthermore understands that latent infection of HBV as still having some small (perhaps even undetectable) amount of HBV even if the patent does not have symptoms. DE MONTE administers an effective amount of ledipasvir and sofosbuvir to said patient. The examiner believes all parts of claim 4 are anticipated by DE MONTE. 
In addition, the instant dependent claims are drawn to an additional reverse transcriptase inhibitor, which the Applicants elected tenofovir. This anticipates instant claims 4, 5, 7, 12, and 15. 
Applicants argue that the timing/order of ledipasvir/sofosbuvir and tenofovir treatment of DE MONTE actually shows that ledipasvir/sofosbuvir did not treat HBV. 
Examiner believes claim 4 is anticipated, see claim mapping supra. Additionally, instant claim 4 together with instant claims 12 and 13 do not have time or order requirements for the instant treatment. As a result, DE MONTE still anticipates a ledipasvir/sofosbuvir/tenofovir treatment for a patient who has HBV. 
	For the reasons above, the anticipatory rejection for claims 4, 12, and 15 is maintained. See original rejection reproduced below. This rejection is properly made final since it is merely being maintained. 
The obviousness rejection (see paragraph 17 of previous Office Action) against claims 4, 6, and 8-16 as being unpatentable over DEMONTE as evidenced by HIGHLEYMAN and in view of KUMAR, FDA HARVONI, and MEDSCAPE is maintained. Applicants canceled claims 5 and 7. The examiner has reviewed Applicants’ remarks of 09/28/2022 and finds these remarks, summarized below, unpersuasive. 
Applicants submit that DE MONTE does not disclose treating HBV by administering ledipasvir and sofosbuvir. 
Examiner disagrees, supra. 
Applicants submit that the instant application provides data which indicates that administration of sofosbuvir and ledipasvir led to a reduction in HBV surface antigen (see paragraphs [0268]-[0270] of the specification). 
Examiner has reviewed the specification and drawings. Examiner does not find the results surprising.  The instant treatment and DE MONTE’s treatment both reduce HBV surface antigen levels. 
Claim Rejections - 35 USC § 102 – Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 10, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by: 
DE MONTE (De Monte et al., “Direct-acting antiviral treatment in adults infected with hepatitis C virus: Reactivation of hepatitis B virus coinfection as a further challenge”, Journal of Clinical Virology, Volume 78, March 3, 2016), as referenced in the IDS filed 05/21/2019
as evidenced by 
HIGHLEYMAN (Highleyman, “Tenofovir alafenamide works well against Hepatitis B with less effect on bones and kidneys”, Aidsmap, April 18, 2016), as referenced in PTO-892 page 1 X. 
DE MONTE anticipates a method of treating a human patient coinfected with Hepatitis C virus (HCV) and HIV and reactivated Hepatitis B Virus (HBV) by administering an effective amount of ledipasvir (elected NS5A inhibitor), sofosbuvir (elected NS5B inhibitor), and tenofovir (elected reverse transcriptase inhibitor) (page 28- Case description). The Examiner interprets tenofovir to be tenofovir disoproxil fumarate and not tenofovir alafenamide because tenofovir alafenamide was not approved to be used on 25/08/2015 and tenofovir disoproxil fumarate was approved to be used on that date (DE MONTE Figure 1 page 28; HIGHLEYMAN pages 1-3). DE MONTE anticipates claims 4, 12, and 15. 
DE MONTE anticipates the combined inhibitors of NS5A and NS5B (ledipasvir/sofosbuvir) (page 28 left col.). Examiner interprets “combined inhibitors” as being administered together, which anticipates claim 10. 
HIGHLEYMAN is relied upon for the beneficial teachings that the U.S. Food and Drug Administration approved tenofovir alafenamide in November 2015 (pages 2-3 of 7).

Claim Rejections - 35 USC § 103 – Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over:
DE MONTE (De Monte et al., “Direct-acting antiviral treatment in adults infected with hepatitis C virus: Reactivation of hepatitis B virus coinfection as a further challenge”, Journal of Clinical Virology, Volume 78, February 28, 2016), as referenced in the IDS filed 05/21/2019,
In view of 
KUMAR (Kumar, “Hepatitis C, Chronic-MSD Manual Professional Edition”, MSD Manuals, August 21, 2015), as referenced in PTO-892 page 1 V,
In view of 
FDA HARVONI (“Harvoni”, FDA, Reference ID: 3642283, 10/2014), as referenced in PTO-892 page 1 W,
In view of 
HIGHLEYMAN (Highleyman, “Tenofovir alafenamide works well against Hepatitis B with less effect on bones and kidneys”, Aidsmap, April 18, 2016), as referenced in PTO-892 page 1 X,
And in view of
MEDSCAPE (“Vemlidy (tenofovir AF)”, Medscape, April 1, 2015), as referenced in PTO-892 page 2 U. 
DE MONTE teaches claims 4, 10, 12, and 15, supra. 
DE MONTE teaches administering combined inhibitors of NS5A and NS5B (ledipasvir/sofosbuvir) (page 28 left col.) separately from tenofovir (page 28 and Figure 1), which helps teach the limitations of claim 11. 
DE MONTE teaches four different case studies of HCV/HBV coinfections. 3 patients were treated with NS5B inhibitor (sofosbuvir) and NS3 inhibitor (simeprevir) and 1 patient was treated with NS5A inhibitor (daclatasvir) and NS3 inhibitor (asunaprevir) (page 28 left col.), which helps teach the optional embodiment of claim 4. 
DE MONTE also teaches an HCV/HBV coinfection has an inverse relationship in the replication because HBV replication may be suppressed by HCV infection, HCV replication may be inhibited by an HBV superinfection, or phases of dominance of one virus over the other may alternate (page 29 right col.), which helps teach the optional embodiment of claim 4 and 16. 
KUMAR teaches voxilaprevir as a NS3 inhibitor, used especially in combination with sofosbuvir (NS5B inhibitor) and velpatasvir (NS5A inhibitor) of a single pill (page 5), which helps teach the limitation of claim 9. 
FDA HARVONI teaches the FDA-approved dosage of ledipasvir is 90 mg and sofosbuvir is 400 mg (page 1 dosage and administration), which teaches the claims 6 and 8.  
HIGHLEYMAN teaches tenofovir alafenamide as a safer alternative to tenofovir disoproxil fumarate (TDF) as one of the most effective antiviral drugs for hepatitis B and as one of the most widely used antiretrovirals for HIV (page 1). Tenofovir disoproxil fumarate can cause a small amount of bone loss and can lead to kidney problems in susceptible people (page 2). Tenofovir alafenamide (TAF) produces high levels of the active drug (tenofovir diphosphate) in hepatocytes and CD4 T-cells with smaller doses than TDF, which means lower concentrations in the blood and less drug exposure for the kidneys, bones, and other organs and tissues (page 2). HIGHLEYMAN helps teach the limitations of claim 13.
MEDSCAPE teaches the dosage of Tenofovir alafenamide (tenofovir AF) is 25mg (page 1), which teaches claim 14. 

Ascertaining the differences between the prior art and the claims at issue
While DE MONTE teaches a combination treatment of ledipasvir (NS5A inhibitor), sofosbuvir (NS5B inhibitor), and tenofovir (reverse transcriptase inhibitor) to treat a man with coinfected with HCV/HIV and reactivated HBV (page 28- Case description), and teaches a treatment of NS5B inhibitor (sofosbuvir) and NS3 inhibitor (simeprevir) as well as NS5A inhibitor (daclatasvir) and NS3 inhibitor (asunaprevir) (page 28 left col.), DE MONTE does not teach a combination treatment of NS5A, NS5B, and NS3 inhibitor, dosages, and Tenofovir alafenamide. 
While KUMAR teaches voxilaprevir is a NS3 inhibitor (page 5), KUMAR does not teach all the limitations of the instant claims.  
While FDA HARVONI teaches the FDA-approved dosage of ledipasvir is 90 mg and sofosbuvir is 400 mg (page 1 dosage and administration), FDA HARVONI does not teach all the limitations of the instant claims.
While HIGHLEYMAN teaches tenofovir alafenamide as a safer alternative to tenofovir disoproxil fumarate (pages 1-2), HIGHLEYMAN does not teach all the limitations of the instant claims. 
While MEDSCAPE teaches the dosage of Tenofovir alafenamide (tenofovir AF) is 25mg (page 1), MEDSCAPE does not teach all the limitations of the instant claims. 

Resolving the level of ordinary skill in the pertinent art.
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the administration of NS5A, NS5B, and NS3 inhibitors and reverse transcriptase inhibitors useful in treating hepatitis C and B, and possesses the technical knowledge necessary to make adjustments to the combination compositions to optimize the pharmacokinetic doses of NS5A, NS5B, and NS3 inhibitors and reverse transcriptase inhibitors.  Said artisan has also reviewed the problems in the art as regards to bioavailability of these combination compositions and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating
The instant claims 4, 6, and 8-16 are prima facie obvious in light of the combination of references DE MONTE, KUMAR, FDA HARVONI, HIGHLEYMAN, and in view of MEDSCAPE. 
The artisan would be motivated to use the teachings of DE MONTE to treat HBV in a HCV/HBV/HIV coinfection in a human by administering an NS5A inhibitor, NS5B inhibitor, reverse transcriptase inhibitor, and an optional NS3 inhibitor. NS5B inhibitor (sofosbuvir) and NS3 inhibitor (simeprevir) and separately NS5A inhibitor (daclatasvir) and NS3 inhibitor (asunaprevir) treated patients with an HCV/HBV coinfection (DE MONTE page 28 left col.). DE MONTE also teaches a treatment of ledipasvir (NS5A inhibitor), sofosbuvir (NS5B inhibitor), and tenofovir (reverse transcriptase inhibitor) to treat a man with coinfected with HCV/HIV and reactivated HBV (page 28- Case description). The artisan would expect to combine NS5A, NS5B, and the optional NS3 inhibitors in addition to a reverse transcriptase inhibitor each known for the same purpose (to treat HBV in a HCV/HBV/HIV coinfection) to form a combination therapy to be used for the very same purpose. This rejects claims 4, 10-12, and 15.
The artisan would be motivated to use the teachings of DE MONTE to treat HBV where the human is not coinfected with HCV by administering an NS5A inhibitor, NS5B inhibitor, reverse transcriptase inhibitor, and a NS3 inhibitor. HCV/HBV coinfection has an inverse relationship in each virus’ replication, where one virus may suppress the replication of the other in cycles (DE MONTE page 29 right col.). Thus, to treat an HCV/HBV coinfection, both virus must be treated. The artisan would expect that since an NS5A inhibitor, NS5B inhibitor, reverse transcriptase inhibitor, and a NS3 inhibitor are effective in treating HCV/HBV coinfection, and since the combination of inhibitors and reverse transcriptase inhibitor cannot give a patient HCV, the combination of NS5A inhibitor, NS5B inhibitor, reverse transcriptase inhibitor, and a NS3 inhibitor would also be effective in treating HBV where the patient is not co-infected with HCV. This rejects claim 16. 
The artisan would be motivated to substitute one NS3 inhibitor for another NS3 inhibitor (voxilaprevir) to treat HBV. Voxilaprevir is already used in combination with sofosbuvir (NS5B inhibitor) and velpatasvir (NS5A inhibitor) (KUMAR page 5). The artisan would expect an equivalent NS3 inhibitor, voxilaprevir, to treat HBV as NS3 inhibitors are known to treat HBV (DE MONTE page 28 left col.). This rejects claim 9. 
The artisan would be motivated to substitute tenofovir disoproxil fumarate as taught in DE MONTE with tenofovir alafenamide as taught in HIGHLEYMAN. Tenofovir alafenamide is a safer alternative to tenofovir disoproxil fumarate (TDF), which causes bone loss and can cause kidney problems in susceptible people (HIGHLEYMAN page 1). Tenofovir alafenamide produces high levels of the active drug and therefore can use smaller doses than TDF (HIGHLEYMAN page 2). These smaller doses equate to less drug exposure for the kidneys and bones (HIGHLEYMAN page 2). The artisan would expect tenofovir alafenamide to have the same pharmacological effect (treating HBV) with the added benefit of not causing bone loss and kidney problems. This rejects claim 13. 
The artisan would be motivated to use a dosage of 90 mg of ledipasvir, 400 mg of sofosbuvir, and 25 mg of tenofovir alafenamide. The artisan would have been expected to use these dosage amounts are they are the FDA approved dosage amounts for these drugs (FDA HARVONI page 1 dosage and administration; MEDSCAPE page 1). This rejects claims 6, 8, and 14. 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are presently allowable. 
Nota bene, the examiner has not found any anticipatory art for when the patient is not co-infected with HCV (claim 16). If claim 16 were amended into claim 4, DE MONTE would not be anticipatory prior art, and the examiner believes the instant application to be free from the prior art. Examiner called Applicants’ representative to do this on 11/1/2022, but did not receive a response. 
An art search for base claim 4 did not retrieve any new applicable prior art. See “SEARCH 6” (Examiner-conducted using Registry and HCaplus databases of STN) in enclosed search notes.
A review of the instant application’s inventor/assignee/owner names within the
“SEARCH 6” STN search results did not retrieve any double patent references.
Furthermore, a review of the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references. See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILLIAN A HUTTER/Examiner, Art Unit 1625                                                                                                                                                                                                        
/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625